Citation Nr: 0712171	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-32 477	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a low back disorder 
to include whether new and material evidence has been 
received to reopen the previously denied claim.  

2.  Entitlement to service connection for a right testicle 
disorder to include whether new and material evidence has 
been received to reopen the previously denied claim.  

3.  Entitlement to service connection for claimed left knee 
disorder.  

4.  Entitlement to service connection for claimed left hand 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945; he was awarded the Bronze Star and the Purple 
Heart.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a decision of the RO.  

The rating decisions in July 1976, September 1976, May 1977 
and February 1979 denied service connection for a low back 
disorder, and the veteran was notified of each decision by 
letter within a month of the decision.  The veteran did not 
timely appeal any of these denials, and the decisions became 
final.  

The February 1979 rating decision also denied service 
connection for a right testicle disorder, and the veteran was 
notified in March 1979; this issue was again denied by rating 
decision in October 1998, and the veteran was notified later 
in October 1998.  The veteran did not timely appeal either of 
these denials, and the decisions became final.  

The veteran applied to reopen his claim of service connection 
for low back disability in February 2003, and this issue was 
denied by rating decision in May 2003.  

The veteran applied to reopen his claim of service connection 
for right testicle disorder in October 2003, and this issue 
was denied by rating decision in January 2004.  The veteran 
timely appealed both denials.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
low back disorder was first denied by an unappealed rating 
decision in July 1976, which was confirmed by unappealed 
rating decisions in September 1976, May 1977, and February 
1979.  

2.  The additional evidence received since the February 1979 
unappealed rating decision includes material that is not 
cumulative or redundant of evidence previously of record and 
which by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for low back disorder.  

3.  The currently demonstrated low back degenerative changes 
are shown as likely as not to be due to an injury that was 
sustained during the veteran's period of active service in 
World War II.  

4.  The veteran's original claim of service connection for a 
right testicle disorder was denied by an unappealed rating 
decision in February 1979, which was confirmed by an 
unappealed rating decision in October 1998.  

5.  The additional evidence received since the October 1998 
unappealed rating decision includes material that is not 
cumulative or redundant of evidence previously of record and 
which by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for a right testicle 
disorder.  

6.  The veteran currently is show to have atrophy of the 
right testicle that as likely as not under went an increase 
in severity beyond natural progress during his period of 
active service.  

7.  The currently demonstrated arthritis of the left knee is 
show as likely as not to be due an injury that was incurred 
in connection with the veteran's combat service during World 
War II.  

8.  The veteran currently is shown as likely as not to have 
left hand arthritis and retained foreign bodies as the 
residual of a shell fragment wound injury suffered during his 
combat service in World War II.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for low back disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2006).  

2.  By extending the benefit of the doubt to the veteran, his 
low back disability manifested by degenerative changes is due 
to an injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).  

3.  New and material evidence has been submitted to reopen 
the claim of service connection for a right testicle 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2006).  

4.  By extending the benefit of the doubt to the veteran, his 
disability manifested by atrophy of the right testicle was 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  

5.  By extending the benefit of the doubt to the veteran, his 
left knee disability manifested by arthritis is due to an 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

6.  By extending the benefit of the doubt to the veteran, his 
left hand disability manifested by arthritis and retained 
foreign bodies is due to shrapnel wound injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

With respect to an issue that involves the matter of the 
submission of new and material evidence, although VA's 
duty to assist is circumscribed, the notice provisions of 
VCAA are applicable.  The United States Court of Appeals 
for Veterans Claims (Court) held that 38 U.S.C.A. 
§ 5103(a), as amended by VCAA, and 38 C.F.R. § 3.159(b), 
as amended, which pertain to VA's duty to notify a 
claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In February 2002, the RO sent the veteran and his 
representative a letter in which he was informed of the 
requirements needed to for a claim for service connection.  
In April 2003, the RO sent the veteran and his representative 
a letter in which he was informed of the requirements needed 
to reopen a claim for service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get additional evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

In the February 2002 and April 2003 letters, the veteran was 
also advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his possession that pertains 
to a claim.  


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The veteran finds that there 
is sufficient medical evidence on file to decide the issues 
on appeal.

With respect to the issues on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's duty 
to assist the veteran in the development of his claim is not 
triggered unless and until a claim is reopened.  See 
38 U.S.C.A. § 5103A.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such defect to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


New And Material Evidence Claims 

Law And Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R.  § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his current request 
to reopen his claims after August 2001, the current 
version of the law is applicable in this case.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  


Factual Background

Low Back Disability

The veteran's original claim of service connection for a low 
back disorder was originally denied by rating decision in 
July 1976 on the basis that the evidence failed to show that 
the veteran had a low back condition due to service.  
Subsequent rating decisions continued to deny the claim 
because no new and material evidence had been received, with 
the most recent rating decision in February 1979.  


Previously Considered Evidence

The relevant evidence on file at the time of the February 
1979 RO decision consisted of the veteran's service 
medical records, private medical records dated from March 
1948 to December 1978, VA examination and treatment 
reports dated from October 1968 to December 1978, and 
September 1969 lay statements in support of the claim.   


The evidence Received Since February 1979

The evidence received since February 1979 consists of private 
treatment records beginning in April 1979, VA treatment 
records and examination reports beginning in November 1983, 
and statements by and on behalf of the veteran.  


Right Testicle Disability

The veteran's original claim of service connection for a 
right testicle disorder was denied by unappealed rating 
decision in February 1979 on the basis that there was 
evidence of atrophy at service entrance without evidence of 
aggravation during service.  An unappealed October 1998 
rating decision confirmed the prior denial.  



Previously Considered Evidence

The relevant evidence on file at the time of the October 
1998 RO decision consisted of the veteran's service 
medical records, private medical records dated from March 
1948 to September 1981, VA examination and treatment 
reports dated from October 1968 to October 1998 and 
September 1969 lay statements in support of the claim.  


The evidence Received Since October 1998 

The evidence received since October 1998 consists of VA 
treatment records and examination reports beginning in April 
1998, private treatment records beginning in July 2000, and 
statements by and on behalf of the veteran.  


Analysis

Service connection for a low back disorder was denied by the 
RO in an unappealed rating decision in July 1976 because the 
evidence did not show a current low back condition due to 
service, and this decision was confirmed by an unappealed 
rating decision in February 1979.  

Service connection for a disability of the right testicle was 
denied by the RO in an unappealed rating decision in February 
1979 because the disability preexisted service and was not 
aggravated thereby, and this decision was confirmed by an 
unappealed rating decision in October 1998.  

As discussed, in order for the veteran's claim to be 
reopened, new and material evidence must be of record as to 
any aspect of the veteran's claim that was lacking at the 
time of the last final denial in order to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would 
need to be evidence of a low back disorder that was incurred 
during service and/or evidence of aggravation of right 
testicular atrophy in service.  

The Board notes that the credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence received after February 1979 includes multiple 
private medical statements from H.K.S., M.D., who noted that 
the veteran's low back was injured in service when a pile of 
bricks fell on him.  

With respect to the right testicle, the evidence received 
after October 1998 includes private treatment records from 
V.G., M.D., dated in January and February 2004, showing that 
atrophy of the right testis was diagnosed, and the examiner 
noted that it happened in service.  

The Board concludes that the above noted private medical 
records are new because they were not before the RO when 
it denied the claim to reopen for low back disability in 
February 1979, and when the claim to reopen for a right 
testicle disability was denied in October 1998; and these 
records are not cumulative of evidence previously on file.  

This evidence is also "material" because it bears directly 
and substantially upon the specific matters under 
consideration, which is whether the veteran has a current 
low back and right testicle disability due to service.  
Accordingly, this evidence raises a reasonable possibility 
of substantiating the claims.  

Based on the applicable law, regulations, and court 
decisions, additional evidence received since the February 
1979 RO rating decision is new and material and provides 
the required evidentiary basis to reopen the veteran's 
claim for a low back disability.  

Similarly, the additional evidence received since the 
October 1998 RO rating decision is new and material and 
provides the required evidentiary basis to reopen the 
veteran's claim of service connection for a right testicle 
disorder.  


Service Connection Claims

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

If all the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the veteran's favor, 
and the claim should be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

The Court in Caluza emphasized that 38 U.S.C.A. § 1154(b) 
"relaxes the evidentiary requirements for adjudication of 
certain combat-related VA-disability- compensation claims" by 
allowing lay or other evidence to prove incurrence of a 
condition by combat.  Caluza, 7 Vet. App. at 507.  

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  

A veteran must still generally establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  

In Kessel v. West, 13 Vet. App. 9, 16-19 (1999), the Court 
reiterated that the 38 U.S.C.A § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.  


Analysis

The veteran asserts that he developed low back and right 
testicle disabilities due to service activities in 
association with his service combat.  

The veteran's service medical records show that he had 
moderate atrophy of the right testis on examination in 
January 1943.  He was knocked down by a bomb explosion in 
December 1944 when he suffered multiple shrapnel wounds of 
the lower extremities.  There is no discharge examination on 
file.  The veteran was awarded the Bronze Star and the Purple 
Heart.  

The Board concludes that the veteran's statements regarding 
low back, left knee and left hand injury are consistent with 
the circumstances, conditions, and hardships of the veteran's 
combat service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).  

The Board notes in this regard that the medical evidence 
shows the presence of low back disability, including 
arthritis; left knee arthritis; and disability of the left 
hand, including arthritis and presence foreign bodies.  There 
are also multiple private medical statements from H.K.S., 
M.D., who opined that the veteran had current low back 
disability that began in service when a pile of bricks fell 
on him.  

The service medical records show that the veteran incurred 
multiple shrapnel wounds of the medial aspect of the left 
leg, for which he is service connected.  The arthritis of the 
left knee was diagnosed, based on x-ray studies, beginning in 
1989.  According to an April 2003 statement from F.F.P., 
M.D., the veteran had severe arthritis of the left knee that 
was apparently related to service injury.  

It was reported by Dr. S. in April 1979 that the explosion in 
service caused concussion injuries to the left hand.  The X-
ray studies of the left hand in October 1998 revealed 
findings of degenerative changes with small radiopaque 
foreign bodies.  

These private medical opinions tend to link the veteran's 
current disabilities of the low back, left knee and left hand 
to service and draw the evidentiary record into relative 
equipoise.  

As such, the currently demonstrated disability is shown as 
likely as not due to injury incurred in service.  By 
extending the benefit of the doubt to the veteran, service 
connection for the low back degenerative changes, left knee 
arthritis and left hand arthritis and retained foreign bodies 
is warranted.  

With respect to the claim for service connection for atrophy 
of the right testicle, the Board notes that, although there 
is evidence of atrophy of this testicle prior to service 
entrance, there was no further reference to the right 
testicle in service.  

The veteran, by his own statements, is shown to have had 
continued problems with the right testicle after service, and 
the private treatment records from Dr. G. demonstrate to the 
Board that the condition as likely as not underwent some 
degree of aggravation due to injury during the period of 
active duty that include combat service.  

By law, the Board must resolve all reasonable doubt in favor 
of the veteran.  Accordingly, service connection for atrophy 
of the right testicle is warranted.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  



ORDER

Service connection for low back degenerative changes is 
granted.   

Service connection for left knee arthritis is granted.  

Service connection for left hand arthritis and retained 
foreign bodies is granted.  

Service connection for atrophy of the right testicle is 
granted.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


